DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 9/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10540405 and U.S. Patent 10552492 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner' s Amendment
3.	An examiner' s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for an examiner' s amendment was given in a telephone interview with Stephen Yoder (reg.58118) on 9/16/2021.

5.	In the claims: 
	-Claims 2, 5, 7, 10, 12, and 15 have been amended.  
	-All other claims, claims 1, 3-4, 6, 8-9, 11, and 12-14 are as presented 11/1/2019.

Claim 2 (currently amended). The computer-implemented method of claim 1 further comprising:
identifying a start message where the target participant is first added to messages of the 
wherein: 
collecting the set of missed messages includes: 
determining a set of previous messages in the 
adding the set of previous messages to the set of missed messages.

Claim 5 (currently amended) The computer-implemented method of claim 1, wherein establishing the message includes: 
identifying a reply message from a user as the message; and 
determining the message is associated with the 

Claim 7(currently amended). The computer program product of claim 6 having further stored thereon: 
seventh program instructions programmed to identify a start message where the target participant is first added to messages of the 
wherein: 
collecting the set of missed messages includes: 

adding the set of previous messages to the set of missed messages.

Claim 10 (currently amended). The computer program product of claim 6 wherein establishing the message includes: 
identifying a reply message from a user as the message; and 
determining the message is associated with the 

Claim 12(currently amended). The computer system of claim 11 wherein the program instructions further include: 
seventh program instructions programmed to identify a start message where the target participant is first added to messages of the 
wherein: 
collecting the set of missed messages includes: 
determining a set of previous messages in the 
adding the set of previous messages to the set of missed messages.

Claim 15(currently amended). The computer system of claim 11 wherein establishing the message includes: 
identifying a reply message from a user as the message; and 
determining the message is associated with the 


Allowable Subject Matter
3.	Claims 1-15 are allowed.

4.  	The following is a statement of reasons for the indication of allowable subject matter. 
With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
 “establishing a message directed to a target participant list, the message associated with a message thread; 
identifying a master participant list associated with the message thread of the message;
comparing target participants of the target participant list in the message with thread participants in the master participant list;
responsive to a target participant of the target participants not being included as a thread participant in the master participant list, adding the target participant to the master participant list; 
collecting a set of missed messages in the message thread not received by the target participant, including missed messages occurring in parallel with the target participant being added to the master participant list; and 
sending the set of missed messages to the target participant as a message directed only to the target participant.”, in combination with the other claimed limitations.   



Dependent claims 2-5, 7-10, and 12-15 are allowed for being dependent to an already allowed claim.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 20020159575 by Skladman et. al. (hereafter Skladman) disclose an email client that allows users to create a filter list in order to screen email messages and setup alerts for notifications via other communications such as voice mail, conventional telephones, pager, etc.  See figs. 1-3. Skladman does not fairly teach alone or in combination the steps recited above.
U.S. Patent Application Publication 20080080677 by Samdadiya et. al. (hereafter Samdadiya)discloses sending a missing instant message notification between an initiating participant and a receiving participant is detected and stored.  Determining whether to store the missed communication according to fig. 2.  Sending all the missed communications stored via an 
U.S. Patent 7328242 by McCarthy et. al. (hereafter McCarthy, listed in ids 11/1/19) discloses a threading messaging system.  That in regards to fig. 1A-1B, there are users A and user B creating new topics and lists of participants for the topic.  User machines A, B, C, and D are able to communicate if listed as the participants for the thread.  Fig. 1J provides for a user B making themselves passive instead of an active participant.  Later in fig. 1R, user B makes themselves active again and receive and distribute updates to the thread.  McCarthy does not fairly teach alone or in combination the steps recited above.
U.S. Patent 20060075040 by Chmaytelli et. al. (hereafter Chmaytelli, listed in ids 11/1/19) discloses receiving messages to be emailed to remote devices from a message server are able to be opted out upon request, see figs. 1-2.  The messages are filtered at the message server (fig. 2 element 222) to determine if any remote device users have indicated to unsubscribe (opt out) of messages (fig. 3 element 351).  The message server utilizes 225-235 in order to determine if it should send message 280 as a thread message 285 to the remote devices. The recipient list in the incoming messages 280 are compared to the thread diary, if there is a match, a user is removed from the recipient list and will not receive subsequent messages in the thread, see 0040.  The thread diary, tracks what messages were sent and which users opted out of that particular message, see fig. 4 446/447 and has an opt out list, 440.  Incoming messages that are not included in a thread of interest (e.g. indicated as opted out), the messages are delivered as threaded messages, see 0034. Chmaytelli does not fairly teach alone or in combination the steps recited above.

U.S. Patent Application Publication 20130290435 by Martin et. al. (hereafter Martin, listed in ids 11/1/19) discloses reply messages that are tracked and displaying recipient changes. Fig. 3A shows an email message sent to 302-303 from 301 user having a message id 311.  Fig. 3B shows a reply message, having an identifier 311b and referencing the first message id 312b, the reply message being sent from 303 back to 301-302 (original participants of original message) while adding an additional participant 304, noting the addition in the body of the message 330. Martin does not fairly teach alone or in combination the steps recited above.
U.S. Patent 20080098072 by Jones et. al. (hereafter Jones, listed in ids 11/1/19)discloses a message from an originator to a plurality of recipients a, b, c.  The originator realizes recipient D should also be involved in the thread.  Other recipients a, b, and c are notified of the added recipient D.  The messages are sent to D by originator.  Future reply messages from recipients other than D at later point in time will reply to recipients a, b, c, d.  See figs. 1A-B. Jones does not fairly teach alone or in combination the steps recited above.


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167